Per curiam.
The State Bar of Georgia seeks the disbarment of Thomas L. Bingley for violating Standards 4, 22, 23, 24, 26, 44, 45, 63, 65, and 68 of State Bar Rule 4-102 (d). Bingley did not file a timely answer to the State Bar’s formal complaint, obtain an extension, or appear at a hearing on his default. The special master concluded that Bingley’s late answer was without providential cause or excusable neglect. As á result, the special master deemed admitted all the allegations in the complaint and entered a default judgment against Bingley.
A woman whose house was scheduled for foreclosure retained Bingley to file a bankruptcy petition on her behalf. The bankruptcy court subsequently dismissed the petition due to Bingley’s and his client’s failure to appear at the confirmation hearing. The special master concluded that Bingley allowed an employee who was a disbarred attorney to conduct unsupervised client interviews and give legal advice, aided a nonlawyer in the unauthorized practice of law, arid shared a legal fee with a nonlawyer in violation of Standards 4, 24, and 26. The special master also found that Bingley withdrew from *32representing his client without taking reasonable steps to avoid prejudice to her and without refunding any unearned attorney fees, abandoned her bankruptcy action, engaged in conduct contrary to a disciplinary rule, and failed to maintain complete records of all client funds, account for trust property held in a fiduciary capacity, administer a trust account, and respond to her grievance in violation of Standards 22, 23, 44, 45, 63, 65, and 68.
Decided March 5, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
The Review Panel of the State Disciplinary Board adopted the special master’s report and recommended the disbarment of Bingley due to his conduct and aggravating circumstances. He has previously received three formal letters of admonition, a public reprimand, and an investigative panel reprimand. We note that Bingley’s experience with disciplinary proceedings should have acquainted him with the procedural requirements for filing timely responses. We adopt the recommendation of the review panel and order that Thomas L. Bingley be disbarred from the practice of law in the State of Georgia.

Disbarment.


Clarke, C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.